EXHIBIT 10.1

 

 





TRANSFER AGREEMENT AND BILL OF SALE

 

THIS TRANSFER AGREEMENT AND BILL OF SALE (this “Agreement”) is entered into as
of May 23, 2013 by and between Janssen Pharmaceuticals, Inc., a Pennsylvania
corporation having its principal place of business at 1125 Trenton-Harbourton
Road, Titusville, NJ 08560 (“Buyer”), and Redpoint Bio Corporation, a Delaware
corporation having its principal place of business at Albert Einstein HC
Network, 5501 Old York Road, Philadelphia, PA 19141 (“Seller”).

 

 

1. Transfer Price; Acquired Assets. For and in consideration of the sum of three
hundred thousand United States dollars ($300,000), payable in the manner set
forth in Section 5 below and subject to the conditions described therein, Seller
hereby sells, transfers and assigns to Buyer, and Buyer hereby accepts the sale,
transfer and assignment of, Seller's right, title and interest in all the assets
of Seller associated with its research programs concerning transient receptor
potential channel type M5 (Trp-M5) (collectively, the “Acquired Assets”),
including those identified on Exhibit A hereto. Nothing herein shall be deemed
or construed as an assumption by Buyer of, and Buyer does not hereby assume, any
obligations or liabilities of Seller with respect to any of the Acquired Assets,
other than obligations incurred and arising after the date hereof under the
Services Agreement (as defined on Exhibit B) that are assumed pursuant to the
Assignment and Assumption among Buyer, TaconicArtemis GmbH and Seller dated as
of the date hereof (the “Assignment Agreement”).

 

2. Delivery. The Acquired Assets are located at the locations specified on
Exhibit A. With respect to the Acquired Assets located at the facility of
Taconic Farms, Inc. (“Taconic”) in Albany, NY, delivery shall be effective upon
the execution of the Assignment Agreement and the risk of loss thereof shall
pass to Buyer at such time. Seller shall package all other Acquired Assets and
ship them, at Buyer's expense using a carrier designated by Buyer, for delivery
no later than ten business days following the date hereof to a destination named
by Buyer. Seller shall also arrange for such insurance coverage for the shipment
as Buyer may instruct, the cost of which insurance shall be borne by Buyer. Risk
of loss of the Acquired Assets so shipped will pass to Buyer upon delivery to
Buyer’s designated carrier.

 

3. Representations & Warranties as to the Assets. THE ACQUIRED ASSETS ARE SOLD
AS-IS, WHERE IS, WITH ALL FAULTS; however, Seller represents and warrants that:
(a) it has good and marketable title to the Acquired Assets, free and clear of
all liens, security interests and other encumbrances; (b) to Seller’s knowledge,
the mouse embryos included in the Acquired Assets have been appropriately stored
at all times and most of the embryos of each genetic line will be viable upon
thawing; (c) the Services Agreement is in full force and effect and Seller is
not in breach thereof; and (d) the Services Agreement is assignable to Buyer and
all consents necessary to make such assignment have been obtained. SELLER MAKES
NO OTHER WARRANTY OF ANY KIND WITH RESPECT TO THE ACQUIRED ASSETS AND DISCLAIMS
ALL OTHER WARRANTIES WITH RESPECT TO THE ACQUIRED ASSETS, EXPRESS OR IMPLIED,
INCLUDING ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

 

 



 

 

 

 

 

4. Representations and Warranties as to Seller. Notwithstanding the disclaimers
in Section 3 above, Seller represents and warrants that: (a) Seller has not made
a general assignment for the benefit of creditors, and no proceeding has been
instituted by or against Seller seeking to adjudicate it bankrupt or insolvent,
or seeking liquidation, winding up or reorganization, arrangement, adjustment,
protection, relief or composition of its debts under any law relating to
bankruptcy, insolvency or reorganization; (b) the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby (i) have
been duly authorized by all necessary corporate action on the part of Seller,
(ii) do not conflict with Seller’s charter, bylaws or contractual obligations,
(iii) do not require the consent or approval of any person that has not yet been
obtained, (iv) are not prohibited by any judgment or order of any arbitrator,
court or other governmental authority, and (v) are not being challenged in or by
any claim, action, suit or other legal proceeding pending against Seller, its
directors, or any of its officers, and (c) the Acquired Assets do not constitute
“all or substantially all” of Seller’s property and assets within the meaning of
Section 271 of the Delaware General Corporation Law.

 

5. Manner of Payment. Seller hereby acknowledges receipt of the sum of
seventy-five thousand dollars ($75,000), and further acknowledges that such
payment, together with Buyer’s covenant to pay the additional sums indicated
below upon the satisfaction of the conditions set forth in this paragraph,
constitutes sufficient consideration for the Acquired Assets. Buyer’s obligation
to pay such additional sums shall be contingent upon the confirmation by
Taconic, or another third party selected by mutual agreement of Buyer and
Seller, of the production, from transgenic mouse embryos included in the
Acquired Assets, of at least two viable live mice, of the proper genotype, for
one or more of the three genetic lines described in Exhibit A, as follows: upon
such confirmation with respect to (a) the first to be confirmed of genetic line
9244 (Trp-M5 knock-out/Zs Green knock-in) and genetic line 8188 (Trp-M5
knock-down), Buyer shall be obligated to pay one hundred thousand dollars
($100,000), (b) the second to be confirmed of genetic line 9244 and genetic line
8188, Buyer shall be obligated to pay seventy-five thousand dollars ($75,000),
and (c) genetic line 8301 (Trp-M4 knock-down), Buyer shall be obligated to pay
fifty thousand dollars ($50,000). Each of the foregoing payments shall be made
no more than once, such that the maximum amount payable by Buyer for the
Acquired Assets is three hundred thousand dollars ($300,000). Seller further
acknowledges that if confirmation of viability in accordance with this Section 5
is not received for a particular genetic line after reasonable, repeated
attempts to produce viable mice for such line, Buyer shall have no payment
obligation for such particular genetic line, but Buyer shall still be obligated
to pay Seller the consideration set forth above for the other genetic lines if
confirmation of viability is received for such other genetic lines. The fees and
expenses of the third party shall be borne by Buyer, and Buyer shall instruct
the third party to conduct the activities necessary for a reasonable number of
attempts to determine viability and proper genotype for each of the three sets
of embryos as promptly as is reasonably practicable. All dollar amounts in this
Agreement refer to United States dollars. Buyer, or Janssen Research &
Development, LLC or another affiliate of Buyer, acting as paying agent for
Buyer, will make payments due to Seller under this Agreement.

 



2

 

 

 

6. Governing Law; Dispute Resolution. Any controversy or claim arising out of or
relating to this Agreement, including any such controversy or claim involving
the parent company, subsidiaries, or other affiliates of any party (a
“Dispute”), shall first be submitted to mediation according to the Commercial
Mediation Procedures of the American Arbitration Association (“AAA”) (see
www.adr.org). Such mediation shall be attended on behalf of each party for at
least one session by a senior business person with authority to resolve the
Dispute. Any period of limitations that would otherwise expire between the
initiation of the mediation and its conclusion shall be extended until 20 days
after the conclusion of the mediation. Any Dispute that cannot be resolved by
mediation within 45 days of notice by one party to the other of the existence of
a Dispute (unless the parties agree to extend that period) shall be resolved by
arbitration in accordance with the Commercial Arbitration Rules of the AAA (“AAA
Rules”; see www.adr.org) and the Federal Arbitration Act, 9 U.S.C. §l et seq.
The arbitration shall be conducted in New Jersey, by one arbitrator appointed in
accordance with the AAA Rules. The arbitrator shall follow the ICDR Guidelines
for Arbitrators Concerning Exchanges of Information in managing and ruling on
requests for discovery. The arbitrator, by accepting appointment, undertakes to
exert her or his best efforts to conduct the process so as to issue an award
within eight months of her or his appointment, but failure to meet that
timetable shall not affect the validity of the award. The arbitrator shall
decide the Dispute in accordance with the substantive law of New Jersey. The
arbitrator may not award punitive or consequential damages, nor may the
arbitrator apply any multiplier to any award of actual damages, except as may be
required by statute. The award of the arbitrator may be entered in any court of
competent jurisdiction.

 

7. Miscellaneous.

 

(a)        Further Assurance. At Buyer’s reasonable request, Seller shall
provide such information and take such actions as may be deemed reasonably
necessary in order more effectively to transfer, convey and assign to Buyer, and
to confirm Buyer’s title to, the Acquired Assets. In furtherance and not
limitation of the foregoing, within seven days of the date hereof, Seller shall
pay the sum of ten thousand dollars ($10,000) to Taconic as contemplated by the
letter from Seller to Taconic dated April 2, 2013.

 

(b)        Entire Agreement. This Agreement contains the entire agreement and
understanding of the parties with respect to the subject matter hereof and
supersedes all prior negotiations, discussions, communications, understandings
and agreements between the parties relating to the subject matter hereof.

 

(c)        Amendments. This Agreement may be amended, modified or supplemented,
and the terms hereof may be waived, in each case only by a written instrument
executed by the parties hereto.

 

(d)        Notices. Communications required or permitted hereunder shall be in
writing and sent by certified mail or by courier. Communications shall be sent
to Seller at the address set forth above to the attention of Scott Horvitz, and
to Buyer to the attention of Keith Demarest at Janssen Research & Development,
LLC, 920 US Route 202 South, Raritan NJ 08869.

 

(e)        Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together constitute one and the same instrument.

 



3

 

 

 

IN WITNESS WHEREOF, the undersigned have caused their duly authorized officers
to execute this Transfer Agreement and Bill of Sale on the day and year first
above written.

 



SELLER   BUYER               Redpoint Bio Corporation   Janssen Pharmaceuticals,
Inc.               By: /s/ Scott Horvitz   By:       Name: Scott Horvitz    
Name:     Title: President & CEO     Title:  



 





 

4

 



  

IN WITNESS WHEREOF, the undersigned have caused their duly authorized officers
to execute this Transfer Agreement and Bill of Sale on the day and year first
above written.

 



SELLER   BUYER               Redpoint Bio Corporation   Janssen Pharmaceuticals,
Inc.               By:     By: /s/ Steve Bariahtaris     Name:     Name: Steve
Bariahtaris     Title:     Title: Treasurer  



  

 

 

 

 

 



5

 

 

 

EXHIBIT A

 

Update on Sealed Bid Auction

 

Trp-M5 assets

 

[See attached]

 

 

 

 

 

 

 

 

 



 

 



Redpoint Bio Corporation

 

Update on Sealed Bid Auction

 

-Trp-M5 assets -

 

Redpoint Bio Corporation has solved the software issue impacting the ability to
search its electronic database. CDs containing SD files of those proprietary
compounds that we reasonably believe are covered by the issued '168 and
'831patents cited below are now available. Also included in the CDs are excel
files containing estimates of physical quantities of compounds in storage as
well as relevant potency data. The compound set includes the majority of those
exhibiting significant activity in Redpoint's in-vitro screens. Details
concerning the remaining compounds, including laboratory notebooks, will be made
available only to the successful bidder, in order to avoid IP contamination.
Please reconfirm with Dr. Clive Hammant the address of the designated recipient
for the CD, which will be shipped via Federal Express unless otherwise directed.

 

Redpoint plans to sell all of its Trp-M5 assets, accumulated during a five year
research period, via sealed bid auction on or about February 28, 2013. Hammant
LLC, Yardley, PA, is assisting in the coordination of that auction. Please
address any associated questions or inquiry to:

 

Dr. Clive Hammant

hammantllc@verizon.net

1-215-579-2163

 

Trp-M5 receptors are expressed with relatively high frequency in intestinal,
pancreatic and prostatic tissues but this expression can vary depending on the
cell state and the specific tissue cell makeup. Receptor inhibition has been
linked to modulation of insulin secretion and taste signaling in experimental
animal and isolated organ models. Similarly, induced Trp-m5 knock down mice gain
less weight than their un-induced litter mates and Trp-m5 knockout mice are
resistant to weight gain and metabolic effects of a high fat diet.

 

Redpoint Bio’s Trp-M5 assets provide a unique set of research tools for probing
the underlying basis of insulin and GLP-1 release, gastric and intestinal
motility and the inhibition of appetite. Those assets are securely held at its
facility in Philadelphia PA (Except for the transgenic mouse embryos which are
cryopreserved at Taconic in Albany, NY). They comprise:

 

•A total of 1134 transgenic mouse embryos created under contract and
cryopreserved at Taconic, Albany, NY. The mouse lines cover:

 

o273 Trp-M5 knock-out/Zs Green Knock-in embryos – Proprietary genetic line 9244

 

o480 Inducible Trp-M5 knock down embryos – Proprietary genetic line 8188    
 o381 Inducible Trp-M4 knock-down embryos – Proprietary genetic line 8301

 

 

 

 

•Redpoint Bio believes that the embryos have been appropriately stored at all
times and that most, if not all, of the embryos will be viable upon thawing

 

•Laboratory notebooks with chemical synthesis routes, covering the period
2006-2011

 

•Over 1,000 chemically novel and proprietary compounds synthesized by Redpoint
Bio and held in dry powder form at room temperature. Compounds are in three
distinct structural series; approximately 500 with specific Trp-M5 apparent
affinities ranging between 1 nM-10 µM in FLIPR assay. Compounds of interest were
additionally counter-screened in Trp-M4, Trp-A1, Trp-V1, Trp-M8 and diabetes
counter-screens. Many have properties indicating that they are potentially
druggable but most have not been tested in either safety or other activity
cassettes. Selected compounds have been tested additionally in Lac-Z knock-in /
Trp-M5 knock-out mice line T1178 provided by Charles River Laboratories.

 

•Issued patents:

 

oUS Patent 8,193,168 – Use of a Trp-M5 inhibitor to regulate insulin and GLP-1
Release

 

oUS Patent 7,674,831 - Heterocyclic Compounds as Sweetness Enhancers      oUS
Patent 7,749,730 - HTS assay for the Trp-M5 Ion Channel

 

oUS Patent 7,875,452 – A Non-desensitizing Mutant of the Trp-M5 Ion Channel

 

•Patent applications:

 

oMost have been allowed to lapse

  

 

Redpoint Bio Corporation makes no warranties, either expressed or implied,
concerning the Trp-M5

assets. The assets will be auctioned “AS IS” in a single block.

 

Bidding Process:

 

oRedpoint Bio Corporation has set a reserve price of $250,000 (Two hundred and
fifty thousand dollars) on the Trp-M5 assets as described above.

 

oSealed bids for the Trp-M5 assets should be mailed (or delivered via courier)
to Mr. Horvitz, as follows:

 

Mr. Scott Horvitz



Chief Financial Officer



Redpoint Bio Corporation

Albert Einstein HC Network

5501 Old York Road

Philadelphia PA 19141, USA

shorvitz@redpointbio.com

 

oTo receive consideration, bids must be received on or before Friday February
28, 2013

 

oBidders will be notified in writing on or before Wednesday March 13, 2013
concerning their bid outcome



 

 

 

 

 





oThe successful bidder will arrange for payment by wire or cashier’s check on or
before Wednesday March 20, 2013. Recipient Account details will be provided.

 

Disposal of Assets / Technical Transfer / Technical Support:

 

oThe successful bidder will be responsible at his/her own cost for arranging for
the re-assignment of any Trp-M5 intellectual property currently assigned to
Redpoint Bio. Redpoint Bio will promptly provide the appropriate authorizations
for such activities.

 

oThe successful bidder will coordinate with Redpoint Bio at its own cost for the
prompt pick-up of the physical Trp-M5 assets from their current locations in
Philadelphia, PA and Albany, NY.

 

oAdvice concerning past research activities and other technology transfer issues
can be provided on a part-time consultancy basis by R. Kyle Palmer PhD (contact
details available separately.) Dr. Palmer is a research pharmacologist formerly
employed by Redpoint Bio.

 

 

 

 





 

EXHIBIT B

 

Services Agreement

 

  

 

For purposes of the Transfer Agreement and Bill of Sale by and between Janssen
Pharmaceuticals, Inc. and Redpoint Bio Corporation dated as of May 23,2013, the
“Services Agreement” shall mean that certain Services Agreement between Redpoint
Bio Corporation and TaconicArtemis GmbH having an effective date of June 22,
2007, as amended by an Amendment dated June 20, 2008 and supplemented by Work
Order #1 dated July 10, 2007 and Work Order #2 dated November 7, 2007.

 

 

 

 

 



 

 